Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action 
Applicants’ amendment after final rejection filed 01/29/2021 is acknowledged. Applicants' request for entry into After Final Consideration Pilot Program (AFCP 2.0) is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
	The amendment filed 01/29/2021 is not entered for appeal purposes for the following reasons. 
	1.	The amendment to claims 1, 84, raises issues requiring consideration and/or search. The scope of claims 1 and 84 has changed. 
	2.	The after-Final response filed 01/29/20121 requires a thorough review. 
	2.	Applicants have submitted a few publications that need to be reviewed carefully. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAMID R BADR/
Primary Examiner, Art Unit 1791